Citation Nr: 1704164	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  14-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including chloracne and hidradenitis suppurativa, to include as due to exposure to herbicide agents.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person, or by reason of being permanently housebound.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Following initial adjudication of the claims, jurisdiction transferred to the RO in Seattle, Washington.

In August 2016, the Veteran and his son testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claims.

The Veteran has not yet been afforded a VA examination in connection with his claim of entitlement to service connection for a skin disorder.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Here, the Veteran's entrance medical examination report notes mild acne vulgaris, but the Veteran has described first experiencing his current skin condition during service in 1976 or 1977, when he was stationed in Guam.  His service treatment records document treatment for severe acne, characterized as grade 3+, with new involvement of his arms.  They also document treatment for a rash and a furuncle on his left lower arm.  The Veteran's post-service treatment records document treatment for skin conditions characterized as seborrheic keratosis and actinic keratosis, hidradenitis suppurativa versus cystic acne, and recurrent furuncles/carbuncles.  In light of the foregoing evidence, the Board finds that the low threshold of the McLendon standard has been met and that the Veteran should be afforded an initial VA examination and opinion prior to adjudication of this claim.

Turning to the claim of entitlement to SMC, the evidence of record, including the statements of several medical providers and the Veteran's and his son's hearing testimony, suggests that the Veteran requires assistance with various daily activities, including doing chores, preparing food, using the restroom, and bathing.  However, the record contains conflicting information regarding whether such assistance is needed due to the Veteran's service-connected disabilities or due to other, nonservice-connected conditions.  Consequently, the Board finds that an additional examination is required to determine whether assignment of SMC is warranted.

Furthermore, the record includes a July 2010 letter informing the Veteran of a favorable decision on his application for Social Security Administration (SSA) disability benefits, and the Veteran has at times cited that determination as an indication of the severity of his service-connected disabilities.  However, complete documentation from SSA, including the Veteran's application and the medical records on which the decision was based, has not been obtained.  As those records may be relevant to the appeal, they should be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records dating from December 2014 to the present.

2.  Obtain all records associated with the Veteran's Social Security disability benefits claim, including copies of any decisions and copies of the medical records relied upon concerning that claim.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed skin disorders.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current skin disorders, specifically addressing the post-service diagnoses of seborrheic keratosis, actinic keratosis, hidradenitis suppurativa, and cystic acne, and a VA dermatologist's September 2010 statement that the regions in which the Veteran was experiencing recurrent boils/furunculosis were not typical for cystic acne and that she could not say whether scarring she observed on the Veteran's face and trunk was related to chloracne.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis of a certain skin disorder at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b) If one of the current skin disorders you identify is acne vulgaris (which was noted on the Veteran's February 1974 entrance medical examination report and which the Board finds increased in severity during service), was the in-service increase in severity of that condition clearly and unmistakably (obviously, undebatably) due to the natural progression of the condition?  Please explain why or why not.

(c) For any skin disorder other than acne vulgaris, is it at least as likely as not (50 percent probability or more) that the disorder had its onset in service or is otherwise related to service, to include to the Veteran's reported in-service exposure to large amounts of dry-cleaning chemicals?  Please explain why or why not.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

Complete rationales for the opinions rendered must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

4.  After determining whether the Veteran is entitled to service connection for a skin disorder, schedule him for a VA aid and attendance/housebound examination.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and he or she should be provided with a list of the Veteran's service-connected disabilities.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's service-connected disabilities, only, render him permanently bedridden or so helpless as to be in need of regular aid and attendance.

In providing the requested opinion, the examiner should consider the Veteran's and his son's competent lay reports regarding the assistance the Veteran requires and should specifically discuss the May 2009, December 2009, and May 2010 letters submitted by the Veteran's VA primary care physician (PCP), a private physician's July 2012 statement that the Veteran requires 24-hour assistance with his activities of daily living (accompanied by a form that references his spine disability, only), the March 2011 and September 2014 aid and attendance/housebound examination reports completed by the VA PCP, and a December 2013 letter provided by a legal nurse consultant.

The examiner should note that it is not required that all of the criteria listed for consideration in the regulation (i.e. unable to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need for adjustment of any prosthetic or orthopedic appliances; unable to feed himself through loss of coordination in the upper extremities or extreme weakness; inability to attend to the wants of nature, or incapacity (physical or mental) that requires care or assistance on a regular basis to protect himself from the hazards incident to his daily environment) be found to exist before a favorable evaluation may be made; the particular personal functions that the Veteran is unable to perform must be considered in connection with his condition as a whole.  Please also note that the need for aid and attendance need only be regular, not constant.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his attorney and afford them an opportunity to respond.  Then, return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




